Exhibit 10 (o)

 

LOGO [g656787ex10_opg001.jpg]

GLATFELTER

Top Management Restricted Stock Unit Award Certificate

 

 

 

Award Number: 2010-02-DP    Award Date:    June 28, 2010 Number of   
Effective Date:    July 2, 2010 Restricted Stock Units: 55,360          Vesting
Date:    Fifth anniversary of the Award Date

RECITALS

THIS CERTIFIES THAT the P.H. Glatfelter Company (the “Company”) acknowledges
receipt from DANTE C. PARRINI (the “Participant”) of a certain executed
Non-Competition and Non-Solicitation Agreement on or before July 2, 2010 (the
“Effective Date”), and has, on the Award Date specified above, granted to the
Participant an award (the “Award”) to receive that number of Restricted Stock
Units (the “RSUs”) indicated above in the box labeled “Number of Restricted
Stock Units,” each RSU representing the right to receive one share of the
Company’s common stock, $.01 par value per share (the “Common Stock”), subject
to certain restrictions and on the terms and conditions contained in this Award
Certificate and the Plan. In the event of any conflict between the terms of the
Plan and this Award Certificate, the terms of the Plan shall prevail. Any
capitalized terms not defined herein shall have the meaning set forth in the
Plan.

* * * *

1. Rights of the Participant with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The RSUs granted pursuant to the Award do not and
shall not entitle the Participant to any rights of a holder of Common Stock. The
rights of the Participant with respect to the RSUs shall remain forfeitable at
all times prior to the date on which such rights become vested, in accordance
with Section 2, 3 or 4.

(b) Dividend Equivalents. The Company shall pay to the Participant holding RSUs
outstanding on the record date for the payment of any dividend on the Common
Stock an amount equal to the dividend such Participant would have received on
the payment date therefor if the shares of Common Stock issuable in accordance
with such RSUs had been issued and outstanding on such record date.

(c) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to the Participant prior to the date on which the
RSUs vest, in accordance



--------------------------------------------------------------------------------

with Section 2, 3 or 4. Neither this Section 1(c) nor any action taken pursuant
to or in accordance with this Section 1(c) shall be construed to create a trust
of any kind. After vesting takes place pursuant to Section 2, 3 or 4, the
Company shall cause to be issued as soon as practicably possible, but in no
event later than thirty (30) days following the date of vesting (subject to
section 6(a)), in book-entry form, registered in the Participant’s name or in
the name of the Participant’s legal representatives, beneficiaries or heirs, as
the case may be, in payment for such RSUs that number of shares of Common Stock
equal to the number of vested RSUs.

2. Vesting. 100% of the total amount of RSUs awarded shall vest on the fifth
anniversary of the Award Date, if, after January 1, 2011, the Participant
remains continuously employed by the Company as Chief Executive Officer until
the said vesting date. Except as provided in Sections 3 or 4 hereof, if the
Participant should, prior to the fifth anniversary of the Award Date, have a
Separation from Service or otherwise cease to serve in the position of Chief
Executive Officer of the Company, the RSUs shall, upon the occurrence of such
event, be forfeited and no shares of common stock shall be issued to the
Participant.

3. Early Vesting Upon Separation following Change in Control. Notwithstanding
the vesting provision contained in Section 2, but subject to the other terms and
conditions set forth herein, including Section 7 hereof, and provided that the
Participant is serving as Chief Executive Officer of the Company immediately
prior to a Change in Control, as hereinafter defined, in the event of the
Participant’s (i) involuntary Separation from Service by the Company other than
for Cause or (ii) voluntary Separation from Service for Good Reason, which
occurs during the Participant’s Employment Period, as hereinafter defined,
following a Change in Control, all of the RSUs that have been held for at least
6 months shall become immediately and unconditionally vested.

4. Forfeiture or Early Vesting Upon Separation from Service.

(a) Separation from Service Generally. If, prior to vesting of the RSUs pursuant
to Section 2 or 3, the Participant has a Separation from Service with of the
Company or any of its subsidiaries for any reason (voluntary or involuntary),
other than death or Disability, then such nonvested RSUs shall be immediately
and irrevocably forfeited. If, subsequent to vesting of the RSUs, the
Participant is terminated for Cause, all outstanding RSUs, whether vested or
nonvested, shall be immediately and irrevocably forfeited.

(b) Death or Disability. Provided that the Participant is serving as Chief
Executive Officer of the Company immediately prior to such event, upon the
Separation from Service due to death of the Participant, or the termination of
service of the Participant due to Disability (whether or not a Separation from
Service), then an amount of unvested RSUs shall vest as described in
Section 7(b)(ii) of the Plan. In accordance with the payment provisions of
Section 7(d) of the Plan (subject to Section 6 hereof), the Company shall cause
to be issued, in book-entry form, registered in the Participant’s name or in the
name of the Participant’s legal representatives, beneficiaries or heirs, as the
case may be, in payment for the vested RSUs that number of shares of Common
Stock equal to the number of vested RSUs. All unvested RSUs (after giving effect
to the first sentence of this subsection) on the date of such death or
Disability will be immediately and irrevocably forfeited.

(c) No Early Vesting for Retirement. Notwithstanding Section 7(d)(ii) of the
Plan, there shall be no early vesting with respect to Participant’s Retirement.
In the event of the Participant’s Retirement, his nonvested RSUs shall be
immediately and irrevocably forfeited in accordance with Section 4(a) of this
Award Certificate.

 

Page 2



--------------------------------------------------------------------------------

5. Restriction on Transfer. The RSUs and any rights under the Award may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Participant, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition of RSUs or other rights under the Award shall
be void and unenforceable against the Company and shall result in the immediate
forfeiture of such RSUs and rights. Notwithstanding the foregoing, the
Participant may, in the manner established by the Compensation Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any shares of Common Stock issued or any cash paid with
respect to the RSUs upon the death of the Participant.

6. Tax Matters; Compliance with Code section 409A.

(a) Distributions of Common Stock in payment for RSUs as described herein which
represent a “deferral of compensation” within the meaning of Code section 409A
shall conform to the applicable requirements of Code section 409A including,
without limitation, the requirement that a distribution to a Participant who is
a “specified employee” within the meaning of Code section 409A(a)(2)(B)(i) which
is made on account of the specified employee’s Separation from Service shall not
be made before the date which is six (6) months after the date of Separation
from Service. However, distributions as aforesaid shall not be deemed to be a
“deferral of compensation” subject to Code section 409A to the extent provided
in the exception in Treasury Regulation Section 1.409A-1(b)(4) for short-term
deferrals.

(b) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes are withheld or collected from the Participant.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Compensation Committee under the Plan, the Participant may elect to
satisfy the Participant’s federal, state and local tax withholding obligations
arising from the receipt of, the vesting of or the lapse of restrictions
relating to, the RSUs, by (i) delivering cash, check or money order payable to
the Company, or (ii) having the Company withhold a portion of the shares of
Common Stock otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes. The Company will not deliver any fractional share of
Common Stock but will instead round down to the next full number the amount of
shares of Common Stock to be delivered. The Participant’s election must be made
on or before the date that any such withholding obligation with respect to the
RSUs arises. If the Participant fails to timely make such an election, the
Company shall have the right to withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes.

7. Change in Control; Value Restoration Payment. In the event of a Change in
Control in which the Company’s stock is no longer the stock of the surviving
entity, the Company shall cause the surviving entity to issue replacement RSUs
(“Replacement RSUs”). The number of Replacement RSUs to be issued shall be
calculated based on the fair market value of the Company’s Common Stock at the
date of the Change in Control divided by the fair market value of the surviving
entity’s common stock on such date. If such replacement RSUs are not issued for
any reason, or if the common stock of the surviving entity is not publicly
traded at the date of the Change in Control, then, notwithstanding the
provisions of Section 3, all RSUs shall vest in full upon the occurrence of the
Change in Control.

The terms and provisions of this Certificate shall continue to apply to the
Replacement RSUs upon issuance, including, without limitation, Section 3. In
addition, the Participant shall be entitled to receive, with respect to
Replacement RSUs that vest on each vesting date a value restoration payment with
respect to such Replacement RSUs (a “Value Restoration Payment”). The Value
Restoration Payment shall be equal to the difference between the fair market
value of the surviving entity’s common stock on the date

 

Page 3



--------------------------------------------------------------------------------

of the Change in Control and, if less, the fair market value of the surviving
entity’s common stock on the date of vesting (including the date of accelerated
full vesting, if applicable, in the event of termination as described in
Section 3). For example, if the surviving entity’s common stock fair market
value is $20.00 per share on the date of the Change in Control and is $15.00 per
share on the date of vesting, the Participant shall be entitled to receive a
Value Restoration Payment equal to $5.00 per Replacement RSU with respect to
each Replacement RSU vesting on such vesting date. Any such Value Restoration
Payment shall include interest (at the prime rate of interest of the Company’s
principal bank in effect on the vesting date for the period between the date of
the Change in Control and the applicable vesting date), and shall be paid in
cash within thirty (30) days after the applicable vesting date.

8. Miscellaneous.

(a) The Award does not confer on the Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) The Company shall not be required to deliver any shares of Common Stock upon
vesting or lapse of restrictions of any RSUs until the requirements of any
federal or state securities laws, rules or regulations or other laws or rules
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied.

(c) An original record of the Award and all the terms thereof, executed by the
Company, shall be held on file by the Company. To the extent there is any
conflict between the terms contained in the Award Certificate and the terms
contained in the original record held by the Company, the terms of the original
record held by the Company shall control.

9. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall have the meaning set forth in the Company’s “Guidelines for
Executive Severance,” as they exist in the Participant’s Separation from
Service.

(c) “Change in Control.” shall have the meaning set forth in the Participant’s
Change in Control Employment Agreement.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Committee” shall mean the Compensation Committee of the Board consisting of
three or more Directors, each of whom shall be a “non-employee director” within
the meaning of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as in effect from time to time, and
an “outside director” within the meaning of Section 162(m) of the Code and
regulations promulgated thereunder, as in effect from time to time.

(f) “Disability” shall have the meaning set forth in the Plan.

(g) “Employment Period” shall have the meaning set forth in the Participant’s
Change in Control Employment Agreement.

(h) “Fair Market Value” shall have the meaning set forth in the Plan.

 

Page 4



--------------------------------------------------------------------------------

(i) “Good Reason” shall have the meaning set forth in the Participant’s Change
in Control Agreement; provided however, that Participant’s resignation from
employment shall not be treated as being for Good Reason unless it otherwise
satisfies the requirements for a “safe harbor” termination for a good reason set
forth in Treasury Regulation Section 1.409A-1(n)(2)(ii) or any successor
thereto.

(j) “Retirement” shall have the meaning set forth in the Plan.

(k) “Separation from Service” shall have the meaning set forth in the Plan.

A copy of the Amended and Restated Long-Term Incentive Plan is attached to this
Certificate.

 

P.H. GLATFELTER COMPANY

/s/ Thomas G. Jackson

Thomas G. Jackson, V.P. and Secretary

By my signature below, I hereby acknowledge receipt of this Award Certificate on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award Certificate and the
Plan.

 

Signature:  

/s/ Dante C. Parrini

    Date:  

July 2, 2010

 

Page 5